Citation Nr: 1509526	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder of the thoracic spine and lumbar spine, to include as secondary to the service-connected bilateral Morton's neuroma.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected bilateral Morton's neuroma.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In his June 2010 substantive appeal (VA Form 9) and in a June 2010 statement, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board and a hearing before a Decision Review Officer (DRO) of the RO.  In a subsequent April 2011 letter, the Veteran withdrew his request for a DRO hearing.  In a subsequent August 2011 letter, the Veteran withdrew his request for a Board hearing.  Thus, his hearing requests are considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The issue of entitlement to an increased rating for bilateral Morton's neuroma, currently evaluated as 10 percent disabling, has been raised by the record in a June 2010 statement by the Veteran (on his VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's February 2015 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The issues of entitlement to service connection for a back disorder and right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for bilateral hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of the claim of entitlement to service connection for bilateral hearing loss in an April 2011 statement, which was received after he perfected this claim in the June 2010 substantive appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this service connection issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this service connection issue and the appeal as to this issue is dismissed.

ORDER

The appeal pertaining to the issue of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran claims that he has current back and right knee disorders as directly related to his military service or, in the alternative, as secondary to his service-connected bilateral Morton's neuroma.

The Veteran's service treatment records reflect that, on his July 1981 enlistment Report of Medical History, the Veteran reported recurrent back pain and broken bones.  He indicated that, in 1977, he had a broken knee cap repaired and had no major problems to date, and had back pain, but nothing showed up and he figured that his back muscles were not in shape.  The examining physician noted that the Veteran had a transverse fracture of the right patella that was repaired in March 1977 and had no problems since such time.  In fact, the Veteran started roller skating afterward.  Additionally, he observed that the Veteran had recurrent back pain in the lower back.  Upon the accompanying Report of Medical Examination, it was noted that the Veteran's spine and lower extremities were abnormal on clinical evaluation.  While the examining physician provided relevant findings, to include noting that the Veteran had no problem with range of motion of the spine, had no spinal pain, and had no problems since the clean fracture of the right patella had been healed, his complete findings are not entirely legible.  The examining physician ultimately determined that the Veteran's right knee had completely recovered and he had normal function.

Service treatment records show an assessment of chondromalacia of the right knee in November 1982.  Upon his July 1985 discharge Report of Medical Examination, the Veteran's spine and lower extremities were normal upon clinical evaluation.  In an accompanying Report of Medical History, the Veteran reported broken bones, but denied swollen or painful joints and recurrent back pain.

In a January 2010 letter, Dr. Edlund stated that the Veteran's low back pain seemed to be directly related to his foot pain.  Similarly, in a separate January 2010 letter, Dr. Espe stated that the Veteran had an antalgic gait, which may be affecting the superstructure, including his legs and back.

In order to determine the current nature and etiology of his back and right knee disorders, he was afforded a VA examination in April 2011.  At such time, he was diagnosed with mild degenerative disc disease of the thoracic spine, strain injury of the lumbosacral spine, and old patellar fracture of the right knee post-operative open reduction internal fixation with degenerative joint disease of the patellofemoral joint and patellofemoral syndrome with some loss of range of motion.

After interviewing the Veteran and conducting a physical examination, the examiner determined that it was less likely than not that the Veteran's right knee condition was either caused by, the result of, or aggravated by activities, duties, or injury during active duty service.  Pertaining to his claimed back disorder, the examiner opined that it was less likely as not that such was either caused by or the result of the Veteran's bilateral foot disability or a gait disturbance resulting from the same.  The examiner also determined that it was less likely as not that the Veteran's spine condition, found at the enlistment examination, was aggravated by injury, duties, or activities during military service. 

On the same date, reviewing the record, the examiner offered additional opinions in which he determined that the Veteran's right knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner found that patellofemoral syndrome/chondromalacia is a normal consequence of the history of fractured patella post-operative fixation, and it was less likely as not that the Veteran's right knee condition was caused by, the result of, or aggravated by his military service.  The examiner further found that such knee disability was less likely than not proximately due to or the result of the Veteran's service-connected bilateral foot disability.  Finally, he opined that the Veteran's right knee disorder, which clearly and unmistakably exited prior to service was clearly and unmistakably not aggravated beyond the natural progression by an in-service injury, event, or illness. 

Initially, the Board finds that opinions regarding secondary service connection are inadequate to decide the appeal.  In this regard, the VA examiner only provided negative nexus opinions regarding secondary service connection based on causation for both the right knee disorder and back disorder.  He did not address whether the Veteran's currently diagnosed right knee disorder and back disorder were aggravated beyond their natural progression by his service-connected bilateral Morton's neuroma (as the Veteran claims).  38 C.F.R. § 3.310.  Thus, the Board finds that a VA addendum medical opinion is required on the issue of secondary service connection (aggravation element) to determine the etiology of the Veteran's currently diagnosed right knee disorder and back disorder.   

Additionally, regarding whether the Veteran had pre-existing right knee and back disorders at his entry to service, the opinions rendered do not properly address whether his currently diagnosed disorders were present on the entrance examination, or if not, pre-existed service.  As such, addendum opinions regarding such inquiries, as well, as whether the disorders were caused or aggravated, as relevant, by service that meets the current legal standard is necessary to decide the appeal. 

Finally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claims of entitlement to service connection for back and right knee disorders.  Such should be accomplished on remand.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for back and right knee disorders as secondary to his service-connected bilateral Morton's neuroma.  

2.  Provide the claims file to the April 2011 VA examiner for an addendum medical opinions regarding the etiology of the Veteran's currently diagnosed right knee and back disorders.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For EACH currently diagnosed right knee and/or back disorder, noted to be mild degenerative disc disease of the thoracic spine, strain injury of the lumbosacral spine, and old patellar fracture of the right knee post-operative open reduction internal fixation with degenerative joint disease of the patellofemoral joint and patellofemoral syndrome with some loss of range of motion at the April 2011 VA examination, the examiner should offer the following opinions:

(A)  Was such disorder NOTED on the Veteran's July 1981 entrance examination?

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(B)   If any current disorder was NOT NOTED on entrance, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include his running and carrying heavy backpacks during service.  
 
(C)  For EACH currently diagnosed right knee and/or back disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is aggravated by the Veteran's service-connected bilateral Morton's neuroma.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding his altered gait from his service-connected bilateral Morton's neuroma, as well as Drs. Edlund and Espe's January 2010 opinions.

A rationale must be provided for the opinion offered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


